DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the RCE/amendment filed on 09/28/2021.  
Claim(s) 1-7, 9-13, 15 is/are pending in the application.
Claim(s) 8, 14 was/were previously canceled.
Independent claim(s) 1, 13, 15 was/were amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.
 
Response to Arguments
Applicant's argument(s), regarding the amended portion(s) as recited in independent claim 1 (and similarly in independent claim(s) 13, 15), filed 09/28/2021, have/has been fully considered and is/are persuasive. However, upon further consideration, a new ground(s) of rejection is made, adding/using George-Svahn to be relied upon for the aforementioned amended portion(s). To note, applicant's amendment necessitated the new ground(s) of rejection presented in this office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-7, 9-10, 12-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaught et al. (US 2013/0187835 A1) in view of George-Svahn (US 2017/0235360 A1).

In regards to claim 1, Vaught teaches a system for providing information to a user via a heads-up display, the system comprising:
a first display (e.g. Fig.7: external display 710) operable to display images of a first content to the user (e.g. [0026]: external display screen 710 controlled by a computing device 712 configured to provide output to the external display screen 710); 
a gaze tracking unit (e.g. Fig.9: gaze detection subsystem 810) operable to identify the user’s gaze direction with respect to one or more elements of the first content (e.g. [0027]: the see-through display system 702 is configured to project a determined gaze line 713 from each eye of a user onto the external display screen 710 to determine a location on the external display screen at which the user is currently gazing);
a content generation unit (e.g. Fig.9: controller 820); operable to generate second content for display to a user in dependence upon the identified gaze direction (e.g. [0028]: image data acquired by the outward-facing image sensors may be used to obtain an identification of an object on the external display screen 710 at which the user is gazing; [0031]: the see-through display system 702 operating in use environment 700 may acquire information for display that is contextually relevant to a particular object on an external display screen at which a user is gazing)
a heads-up display (e.g. Fig.7: see-through display system 702; [0025]: see-through display system 702 may comprise any suitable type of device, including but not limited to the HMD shown in Figs.1-6) operable to display the second content to the user (e.g. as above, [0031]: the see-through display system 702 operating in use environment 700 may acquire information for display; see also [0042],Fig.10B: the contextual information then is received from the network-based service and displayed at 1032),
but does not explicitly teach the system, 
wherein the content generation unit is operable to generate second content that varies in dependence upon a duration for which the identified gaze direction is maintained with respect to an element of the first content.

However, George-Svahn teaches a system,
wherein the content generation unit is operable to generate second content that varies in dependence upon a duration for which the identified gaze direction is maintained with respect to an element of the first content (e.g. [0213]-[0222]: the portable device determines that a user's gaze is, or was, located on or near the item; based on the duration of the gaze on the item, the portable device can determine that the user is: glancing at the item, in which case the portable device will take no action; interested in the item, in which case the portable device can respond by taking a first action; very interested in the item, in which case the portable device can respond by taking a second action; to demonstrate, consider the following use cases: the item is an image of a button, the first action is visually highlighting the button, and the second action is providing a visual hint as to the effect of activating the button; the item is a reduced resolution version of an image (aka a thumbnail), the first action is visually highlighting the thumbnail, and the second action is enlarging the thumbnail).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Vaught to generate content based on gaze duration, in the same conventional manner as taught by George-Svahn as both deal with gaze interaction. The motivation to combine the two would be that it would allow the execution of different functions or display of different information pertaining to the object based on the duration of gaze.

In regards to method claim 13 and medium claim 15, claim(s) 13, 15 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 13, 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 1. To note, Vaught discloses in paragraph [0050] the use of devices that hold data and/or instructions.
	
In regards to claim 2, Vaught teaches a system, wherein the gaze tracking unit is operable to identify an area of user focus upon the display in dependence upon the identified gaze direction (e.g. as above, [0027]: the see-through display system 702 is configured to project a determined gaze line 713 from each eye of a user onto the external display screen 710 to determine a location on the external display screen at which the user is currently gazing).

In regards to claim 3, Vaught teaches a system, wherein the gaze tracking unit is operable to identify one or more elements of interest in the first content in dependence upon the identified gaze direction (e.g. as above, [0027]; also as above, [0028]: image data acquired by the outward-facing image sensors may be used to obtain an identification of an object on the external display screen 710 at which the user is gazing).

claim 4, Vaught teaches a system, wherein the one or more elements are in-content characters and/or objects (e.g. as above, [0028]: identification of an object; see also [0031]:  the user is gazing at a particular actor displayed on a television, the see-through display system 702 may access a media database that stores information related to television and movie actors).

In regards to claim 6, Vaught teaches a system, wherein the second content comprises information about one or more aspects of the first content (e.g. as above, [0031]: the user is gazing at a particular actor displayed on a television, the see-through display system 702 may access a media database that stores information related to television and movie actors; acquire information for display that is contextually relevant to a particular object on an external display screen at which a user is gazing).

In regards to claim 7, Vaught teaches a system, wherein the one or more aspects include in-game conditions and/or elements of interest in the first content (e.g. as above, [0031]: the user is gazing at a particular actor displayed on a television, the see-through display system 702 may access a media database that stores information related to television and movie actors; acquire information for display that is contextually relevant to a particular object on an external display screen at which a user is gazing; see also [0023],Figs.5-6: displays a menu of items of information about the actress).

In regards to claim 9, Vaught teaches a system, wherein the gaze tracking unit comprises one or more inwards-facing cameras associated with the heads-up display (e.g. [0027]: see-through display system 702 may utilize any suitable mechanism for determining such gaze lines, including but not limited to inward-facing image sensors configured to track eye motion).

claim 10, Vaught teaches a system, wherein the heads-up display is operable to display the second content so as to overlap at least a portion of the first content in the user’s gaze direction (e.g. as above, [0023],Figs.5-6: displays a menu of items of information about the actress; Examiner’s note: Fig.6 shows that content is displayed in a manner that overlaps the content displayed on the external display).

In regards to claim 12, Vaught teaches a system, wherein the display is a head-mountable display unit (e.g. as above, [0025]: see-through display system 702 may comprise any suitable type of device, including but not limited to the HMD shown in Figs.1-6).

Claim(s) 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vaught and George-Svahn as applied to claim 1 above, and further in view of Hopkins (US 2014/0112506 A1).

In regards to claim 5, the combination of Vaught and George-Svahn teaches the system of claim 1, but does not explicitly teach the system, wherein the second content comprises subtitles for the first content.

However, Hopkins teaches a system, wherein the second content comprises subtitles for the first content (e.g. [0140],[0142],Figs.10-11: the glasses 50A receive first supplementary information SI from the device 10; in this particular example, the first supplementary information is subtitles; the subtitles can thus be presented to the user using the electronic display for each of the lenses 360; advantageously, because the subtitles 375 are superimposed onto the view of the user, the user can watch the television screen 350 and look at the subtitles simultaneously; this gives the impression to the user that they watching a movie with subtitles in the usual way (that is, with subtitles superimposed onto the content); at the same time, other users who do not need subtitles cannot see the subtitles, and hence their viewing experience is not disrupted).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Vaught and George-Svahn to display subtitles, in the same conventional manner as taught by Hopkins as both deal with displaying information corresponding to content displayed on an external display. The motivation to combine the two would be that it would allow a first user to view subtitles corresponding to movie being watched, while not disrupting the viewing experience of other users who do not need subtitles (see [0142]).

In regards to claim 11, Hopkins also teaches a system, in which: the content generation unit is operable to intercept second content that would otherwise be displayed on the first display, and provide it to the heads-up display (e.g. as above, [0140],[0142],Figs.10-11: the subtitles can thus be presented to the user using the electronic display for each of the lenses 360; advantageously, because the subtitles 375 are superimposed onto the view of the user, the user can watch the television screen 350 and look at the subtitles simultaneously).

In addition, the same rationale/motivation of claim 5 is used for claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612